TYSON, J.
What the objections were, taken by demurrers against the sufficiency of the indictment, the record does not inform us. But, whatever they were, they are without merit. — Form 77 p. 335 of the Code.
It was open to the jury to find under the evidence, not only that defendant actually participated in the robbery, but that there was a conspiracy between him and Dean to commit the offense. It was, therefore, entirely competent for the prosecution to show what was said and done by Dean in furtherance of the common design after the defendant had absented himself from the scene of the crime as a part of the res gestae of the transaction. — Hunter v. State, 112 Ala. 77; Thomas v. State, 133 Ala. 139; Hudson v. State, 137 Ala. 60.
The defendant attempted-to show that one Claude Henry was with Dean when the robbery was committed and not himself. This, was, of course, entirely competent. But what Henry’s character was in that neighborhood was not proper subject matter of enquiry. If Henry had been charged with the commission of the crime and was on trial, the prosecution could not have shown, to bolster its side of the case, what his character was, no more than it could have shown what this defendant’s character was.
Evidence of the guilt of another must relate to■ and be derived from the facts and circumstances of the rob*7bery. — Banks v. State, 72 Ala. 522; Austin v. State, 63 Ala. 178; Brown v. State, 120 Ala. 342.
The written charge requested by defendant was properly refused. — Sanders v. State, 134 Ala. 78.
Affirmed.
McClellan, C. J., Simpson and Anderson, J. J., concurring.